Citation Nr: 0718404	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-10 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service connected 
duodenal ulcer currently 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1939 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Tiger Team in Cleveland, Ohio that confirmed a long standing 
10 percent evaluation for duodenal ulcer.  The RO in 
Montgomery, Alabama has jurisdiction over this issue.  On 
December 3, 2004, the Board remanded the issue to the RO for 
further development.  That development having been completed, 
the claim is again before the Board for further appellate 
action.  

The matters of entitlement to service connection for 
bilateral hearing loss, entitlement to service connection for 
a stomach disability other than duodenal ulcer, and 
entitlement to a disability rating greater than 10 percent 
for duodenal ulcer were also addressed in the Board's 
December 2004 remand. 

Service connection for a stomach disability other than 
duodenal ulcer was denied in the March 2002 rating decision, 
and the RO issued a statement of the case (SOC) in August 
2005.  The veteran has not perfected an appeal on this 
matter.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement (NOD) to a rating decision denying the benefit 
sought, and a timely substantive appeal.  38 U.S.C.A. § 7105 
(West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  As the 
veteran has not submitted a substantive appeal, the Board 
does not have jurisdiction over the matter.  

As to the matter of entitlement to service connection for 
bilateral hearing loss, service connection was granted in a 
January 2007 rating decision, which was a complete grant of 
the benefit sought.  




FINDING OF FACT

Moderate symptomatology related to a duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations, is not shown or nearly approximated.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
duodenal ulcer disease are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.114, Diagnostic Code 7305 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated January 2005.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records (SMRs), VA medical records, 
a VA examination report, and statements from the veteran.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, VA has complied 
with its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the veteran's claim 
for an increased rating, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran received a medical discharge in May 1945 and 
shortly thereafter was granted service connection for 
duodenal ulcer rated 30 percent disabling.  The evaluation 
was changed to 40 percent from April 1946; 20 percent from 
July 1951; 10 percent from November 1953; and 20 percent from 
August 1957.  Since January 1963, the veteran has been rated 
as 10 percent disabling for duodenal ulcer.  

An August 1964 VA examination provided a diagnosis of 
"duodenal ulcer, healed."  A VA radiographic report dated 
October 1978 found that the veteran's "stomach, duodenal 
bulb, proximal small bowel are normal."  

Pertinent to the current claim, the veteran was provided a VA 
examination in February 2002.  The veteran was 6' tall and 
weighed 192 pounds.  The examiner noted in his report that 
evaluations for duodenal ulcers by endoscopy have always been 
normal.  The examiner provided a diagnosis of severe 
gastroesophageal reflux disease (GERD).  There was no 
evidence in the examination report of a duodenal ulcer.  
Similarly, VA treatment records show the veteran has been 
regularly treated for GERD, but there is no evidence of 
record of a current duodenal ulcer.

The veteran contends that the currently assigned 10 percent 
evaluation does not adequately reflect the severity of his 
duodenal ulcer.  The 10 percent evaluation has been assigned 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305 (2006).  
Under that code, a 10 percent evaluation is warranted where 
the disability is considered mild, with recurring symptoms 
once or twice yearly.  A 20 percent evaluation is warranted 
where the condition is moderate, with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.

Considering all of the evidence, the Board does not find the 
veteran's symptomatology pertaining to his duodenal ulcer to 
be moderate with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations, such that a higher rating 
would be warranted.  Since 1978, the veteran's examinations 
have been normal as related to duodenal ulcer.  More 
recently, neither the February 2002 VA examination nor VA 
treatment records diagnose the veteran with duodenal ulcer.  
The outpatient treatment reports are negative for any 
manifestations of duodenal ulcer disease.  Although the 
veteran exhibits symptoms of GERD, there is no support in the 
objective findings for moderate symptoms from the duodenal 
ulcer disease.  Considering the veteran's symptomatology as 
reported above, and all evidence of record, the Board finds 
the criteria for a rating greater than 10 percent for his 
duodenal ulcer disease is not warranted.



As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

ORDER

Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling, is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


